Citation Nr: 1527697	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

November 2012 correspondence from the Veteran's attorney specifically requested a videoconference hearing "[p]ursuant to VA Form 9", which was attached.  The attached substantive appeal (VA Form 9) shows that the box checked indicates the Veteran did not want a BVA hearing.  The Board finds that wrong box was most likely check on VA Form 9.  This conclusion is based on the language used by the Veteran's attorney who not only cited to Bryant v. Shinseki, 23 Vet. App. 488 (2010), which outlines the duties of the Decision Review Officer or Veterans Law Judge conducting a hearing, but also sets forth those requirements.  He also reiterated that he wanted to be contacted regarding scheduling a BVA hearing at a time convenient for the Veteran. 

As there is compelling evidence that a hearing was requested, the case must be remanded.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




